DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.  

Note that claims 17-22, previously withdrawn without traverse, were cancelled in the Examiner’s Amendment mailed August 27, 2020.  

Election/Restrictions
Due to the reopening of prosecution in the instant application, the Restriction Requirement mailed June 17, 2019 is hereby reinstated.  As such, claim 16, previously rejoined, is currently withdrawn from examination.  

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyman (WO 2013/057319).
Regarding claim 1, Hyman teaches supported active metal catalysts (title) comprising zeolitic catalyst supports (page 5, lines 24-25) having a plurality of cages linked by windows, wherein the largest dimension of the cages is greater than the diameter of the window providing access to the cage (page 6, lines 32-35).  See also, Figures 1A, 1B, and 2 of Hyman, where it can be seen that the cages correspond to the instantly claimed “enlarged diameter portions,” which are surrounded by channels formed from the smaller pores and windows.  Further regarding claim 1, Hyman teaches that the catalytically active metal clusters are formed in the cages to a kinetic diameter which is greater than the diameter of the windows that provide access to the cage, i.e. the catalyst is encapsulated within the cages, ultimately mitigating or preventing aggregation of the clusters (page 7, lines 10-16).  Hyman teaches that by encapsulating the clusters of catalytically active metal within the pores, migration of the clusters, resulting in the formation of larger clusters with lower overall surface area, is avoided (page 7, lines 32-34).  
claim 4, Hyman teaches a plurality of cages, which would result in a plurality of at least one-dimensional pores, as claimed.  
Regarding claim 5, Hyman expressly teaches that the catalyst is encapsulated within the cages with the intention of limiting aggregation of the clusters, as discussed above.  This necessitates that the catalyst particles must be small enough to fit within the cage, and large enough to prevent the catalyst from moving from said cage, therefore satisfying instant claim 5.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 2, 6-14, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyman (WO 2013/057319) as applied to claim 1 above.  
Hyman teaches a catalyst structure according to instant claim 1, as shown above.  
Regarding the specific catalytic metals of instant claim 2, Hyman teaches that examples of catalytically active metals useful in FT reactions include nickel, cobalt, iron, ruthenium, platinum, iridium, and rhodium (page 17, lines 5-9), among others.  The overlapping teachings constitute prima facie obviousness.  
Regarding claim 6, the amount of catalyst in any reaction is considered to be a result effective variable tailored to the specific type of catalyst and desired use of said catalyst, insomuch as there is a minimum amount of catalyst required to catalyze the reaction efficiently and a maximum amount where the benefits of the catalyst are either 
Regarding claims 7-12, Hyman teaches that the catalyst should reside within the cages/enlarged diameter portions and should remain in said cages, as discussed above.  This means that the catalytic particles must be at least larger than the “windows” into the cages and at most can be as large as the cages themselves.  Hyman teaches that the largest dimension of the cage should be greater than 0.5 nm, and the diameter of the window that provides access to the cage is typically greater than 0.2 nm (page 7, lines 1-23).  For the catalyst to be larger than the window and at most as large as the diameter of the cage, the catalyst particles must have a working range of greater than 0.2 nm up to at least 0.5 nm.  Note that this also means the ratio of the catalytic particles to the average inner diameter of the channels, which cannot be larger than the windows, must always be greater than 1.  The overlapping ranges constitute prima facie obviousness.  
Regarding claim 13, the ability to add a different catalytic material to the surface of the carrier does not involve an inventive step.  Given that the supported catalyst of Hyman is not limited to any particular type of reaction, and the fact that the claimed catalytic structure is also not limited to any particular type of reaction/intended use, it would have been obvious to tailor the zeolitic support of Hyman to fit any reaction desired, inclusive of supporting catalytic materially upon the surface of the zeolite.  Furthermore, it is expected that at least some of the catalyst intended to be formed within the cages would also remain in the pores exposed to the surface of the support.  prima facie obvious.  
Regarding claim 14, although Hyman is not particular limited in this regard, Hyman does emphasize that a benefit of the invention comes from having a high dispersion of clusters throughout the internal pore structure of the catalyst support framework, which allows for a high surface area of catalytically active metal exposed to reactants, ultimately improving catalyst turnover numbers and reactant conversion (page 7, lines 29-32).  There is more surface area and internal pore volume within the support than at the surface, and thus it is expected that more catalytic material in general is contained within the structure of the support than at the surface.  
Regarding claim 23, Hyman does not teach that the cages are the result of modification to an existing zeolitic support.  As such, it is expected that they are formed during synthesis of the compound.  Regardless, claims 23 and 24 are directed toward product-by-process limitations.  In the event any differences can be shown for the product of the product-by-process claims 23 and 24, as opposed to the product taught by Hyman, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). 
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732